  Case 18-42661-btf13      Doc 32     Filed 04/10/19 Entered 04/10/19 15:16:02         Desc Main
                                      Document Page 1 of 2

             IN THE UNITED STATES BANKRUPTCY COURT
                  WESTERN DISTRICT OF MISSOURI
In re: JERRY RAY ROBINSON
       JULIA ANNE ROBINSON
                                                             Case No.: 18-42661-btf-13

                            Debtors


               MOTION TO DISMISS FAILURE TO MAKE PLAN PAYMENTS

    COMES NOW, Richard V. Fink, Chapter 13 Trustee, and moves to dismiss the above-captioned
case for cause pursuant to 11 U.S.C. Section 1307(c) and in support thereof states:

   1. The debtor(s) are delinquent in plan payments in the amount of $11,090.00.

   2. The current monthly plan payment of $3,865.00 is due on the 9th of each month.

   WHEREFORE, the trustee moves the Court for an order of dismissal, without prejudice, of the
above-captioned case for cause pursuant to 11 U.S.C. Section 1307(c).


                                                  Respectfully submitted,
       April 10, 2019
                                                  /s/ Richard V. Fink, Trustee

                                                  Richard V. Fink, Trustee
                                                  2345 Grand Blvd., Ste. 1200
                                                  Kansas City, MO 64108-2663
                                                  (816) 842-1031
   Case 18-42661-btf13              Doc 32      Filed 04/10/19 Entered 04/10/19 15:16:02                            Desc Main
                                                Document Page 2 of 2
                                                    NOTICE OF MOTION

Any response to the motion must be filed within twenty -one (21) days of the date of this notice (subject to an extension
pursuant to Federal Rule of Bankruptcy Procedure 9006 ) with the Clerk of the United States Bankruptcy Court .
Documents can be filed electronically at http://ecf .mowb.uscourts.gov. A copy of such response shall be served electronically
by the Court on the Chapter 13 Trustee and all other parties to the case who have registered for electronic filing . Parties not
represented by an attorney may mail a response to the Court at the address below . If a response is timely filed, the Court will
either rule the matter based on the pleadings, or set the matter for a hearing . If a hearing is to be held, notice of such hearing
will be sent to all parties in interest . If no response is filed within twenty-one (21) days (subject to an extension pursuant
to Federal Rule of Bankruptcy Procedure 9006 ), this proceeding will be dismissed by separate Order of the Court .
For information about electronic filing, go to http://www .mow.uscourts.gov. If you have any questions about this document,
contact your attorney.

Court Address: U.S. Bankruptcy Court, 400 E. 9th St., Room 1510, Kansas City, MO 64106


                                                    NOTICE OF SERVICE

The following parties will be served either electronically or by United States First Class Mail and a certificate of service will
be filed thereafter:

DEBTOR(S)
WAGONER BANKRUPTCY GROUP (206) - ATTORNEY FOR DEBTOR(S)

                                                                 /s/ Richard V. Fink, Trustee


                                                                                CRJ     /Motion - Dismiss - Failure to Make Plan Payments
